EXHIBIT 7
                                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG

               SECOND AMENDED EXHIBIT B: P.R. 3-1(C) CHART FOR U.S. PATENT NO. 7,446,338

Plaintiff Solas OLED Ltd. (Solas) provides this chart based upon information that is presently available to it. Solas reserves the right to change or provide
more detail to the infringement theories set forth below, based upon information that it learns during this case, subject to the Court’s rules and orders.

Definitions:

The term ’338 Accused Instrumentalities is defined in Section I.B.2 of Plaintiff Solas OLED Limited’s First Amended Disclosure of
Asserted Claims and Infringement Contentions served on May 17, 2020.

               Claim Element                                                          ’338 Accused Instrumentalities

1. A display panel comprising:                 To the extent the preamble is deemed limiting, the ’338 Accused Instrumentalities comprise
                                               a display panel. For example, the Samsung Galaxy S8 contains an OLED display panel:




CONTAINS RESTRICTED –                                                        1
ATTORNEYS’ EYES ONLY INFORMATION
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                        ’338 Accused Instrumentalities

[1a] a transistor array substrate which   The ’338 Accused Instrumentalities comprise a transistor array substrate which includes a
includes a plurality of pixels and com-   plurality of pixels and comprises a plurality of transistors for each pixel, each of the transistors
prises a plurality of transistors for     including a gate, a gate insulating film, a source, and a drain. For example, the Samsung
each pixel, each of the transistors in-   Galaxy S8 contains a transistor array substrate:
cluding a gate, a gate insulating film,
a source, and a drain;




                                                          transistor M1
                                                         (cross-section
                                                              view)




                                                                              transistor array substrate




CONTAINS RESTRICTED –                                                     2
ATTORNEYS’ EYES ONLY INFORMATION
                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG



                              The transistor array substrate includes a plurality of pixels and comprises a plurality of tran-
                              sistors for each pixel, each of the transistors including a gate, a gate insulating film, a source,
                              and a drain:




                                                                                   transistor
                                                                   drain




                                                                           2   3    4
                                                                                    source




                              Defendants’ document production and GDS files further show the ’338 Accused Instrumen-
                              talities comprise a transistor array substrate which includes a plurality of pixels and comprises
                              a plurality of transistors for each pixel, each of the transistors including a gate, a gate insulat-
                              ing film, a source, and a drain.

                              See, for example, SDC0254867, at SDC0254878:




CONTAINS RESTRICTED –                                    3
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                 ’338 Accused Instrumentalities




                                                                                                      transistor array substrate




                                    See also, for example, SDC0187911, at SDC0187914:




CONTAINS RESTRICTED –                                         4
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                 ’338 Accused Instrumentalities




                                                                          transistor array substrate




CONTAINS RESTRICTED –                                         5
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                  ’338 Accused Instrumentalities

                                    See also, for example, SDC0186067, at SDC0186070; SDC0179894 at SDC0179897;
                                    SDC0183865 at SDC0183868; SDC0177193 at SDC177198; SDC0181317 at
                                    SDC0181320; SDC0180696 at SDC0180700; SDC0183107 at SDC0183109; SDC0180034
                                    at SDC0180038; SDC0175340 at SDC0175342; SDC0190264 at SDC0190269;
                                    SDC0187113 at SDC0187130. Defendants’ GDS files produced in this litigation further
                                    show the transistor array substrates of the ’338 Accused Instrumentalities include a plurality
                                    of pixels and comprises a plurality of transistors for each pixel, each of the transistors includ-
                                    ing a gate, a gate insulating film, a source, and a drain. See, for example, SDC_SC_0000128;
                                    SDC_SC_0000144;           SDC_SC_0000148;           SDC_SC_0000152;          SDC_SC_0000168;
                                    SDC_SC_0000172;           SDC_SC_0000196;           SDC_SC_0000200;          SDC_SC_0000204;
                                    SDC_SC_0000212; SDC_SC_0000220; SDC_SC_0000224; SDC_SC_0000232.




CONTAINS RESTRICTED –                                          6
ATTORNEYS’ EYES ONLY INFORMATION
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’338 Accused Instrumentalities

[1b] a plurality of interconnections     The ’338 Accused Instrumentalities comprise a plurality of interconnections which are
which are formed to project from a       formed to project from a surface of the transistor array substrate, and which are arrayed in
surface of the transistor array sub-     parallel to each other. For example, the Samsung Galaxy S8 contains a plurality of intercon-
strate, and which are arrayed in par-    nections which are formed to project from a surface of the transistor array substrate:
allel to each other;




                                                                                                      interconnection




CONTAINS RESTRICTED –                                              7
ATTORNEYS’ EYES ONLY INFORMATION
                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


                              These interconnections are arrayed in parallel to each other:




                              Defendants’ GDS files produced in this litigation further show a plurality of interconnections
                              which are formed to project from a surface of the transistor array substrate, and which are
                              arrayed in parallel to each other. See, for example, SDC_SC_0000130; SDC_SC_0000146;
                              SDC_SC_0000150;          SDC_SC_0000154;         SDC_SC_0000170;          SDC_SC_0000174;
                              SDC_SC_0000198;          SDC_SC_0000202;         SDC_SC_0000206;          SDC_SC_0000214;
                              SDC_SC_0000222; SDC_SC_0000226; SDC_SC_0000234.

                              To the extent that Samsung contends that the limitation “arrayed in parallel to each other”
                              is not literally present, this limitation is present under the doctrine of equivalents.


CONTAINS RESTRICTED –                                   8
ATTORNEYS’ EYES ONLY INFORMATION
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

[1c] a plurality of pixel electrodes for   The ’338 Accused Instrumentalities comprise a plurality of pixel electrodes for the plurality
the plurality of pixels, respectively,     of pixels, respectively, the pixel electrodes being arrayed along the interconnections between
the pixel electrodes being arrayed         the interconnections on the surface of the transistor array substrate. For example, the Sam-
along the interconnections between         sung Galaxy S8 contains a plurality of pixel electrodes (in dashed yellow outlines below) for
the interconnections on the surface of     the plurality of pixels, respectively, the pixel electrodes being arrayed along the interconnec-
the transistor array substrate;            tions between the interconnections on the surface of the transistor array substrate:




                                           Defendants’ GDS files produced in this litigation further show a plurality of pixel electrodes
                                           for the plurality of pixels, respectively, the pixel electrodes being arrayed along the


CONTAINS RESTRICTED –                                                9
ATTORNEYS’ EYES ONLY INFORMATION
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

                                            interconnections between the interconnections on the surface of the transistor array substrate.
                                            See, for example, SDC_SC_0000130; SDC_SC_0000146; SDC_SC_0000150;
                                            SDC_SC_0000154;        SDC_SC_0000170;         SDC_SC_0000174;           SDC_SC_0000198;
                                            SDC_SC_0000202;        SDC_SC_0000206;         SDC_SC_0000214;           SDC_SC_0000222;
                                            SDC_SC_0000226; SDC_SC_0000234.


[1d] a plurality of light-emitting layers   The ’338 Accused Instrumentalities comprise a plurality of light-emitting layers formed on
formed on the pixel electrodes, re-         the pixel electrodes, respectively. For example, the Samsung Galaxy S8 contains a plurality
spectively; and                             of light-emitting layers (highlighted in green below) formed on the pixel electrodes (“OLED
                                            anode” below), respectively:




CONTAINS RESTRICTED –                                                10
ATTORNEYS’ EYES ONLY INFORMATION
                            Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                 ’338 Accused Instrumentalities

                                         Defendants’ GDS files produced in this litigation further show a plurality of light-emitting
                                         layers formed on the pixel electrodes, respectively. See, for example, SDC_SC_0000130;
                                         SDC_SC_0000146;       SDC_SC_0000150;          SDC_SC_0000154;         SDC_SC_0000170;
                                         SDC_SC_0000174;       SDC_SC_0000198;          SDC_SC_0000202;         SDC_SC_0000206;
                                         SDC_SC_0000214; SDC_SC_0000222; SDC_SC_0000226; SDC_SC_0000234.

[1e] a counter electrode which is        The ’338 Accused Instrumentalities comprise a counter electrode which is stacked on the
stacked on the light-emitting layers,    light-emitting layers. For example, the Samsung Galaxy S8 contains a counter electrode
                                         (“OLED cathode” below) which is stacked on the light-emitting layers:




CONTAINS RESTRICTED –                                             11
ATTORNEYS’ EYES ONLY INFORMATION
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                   ’338 Accused Instrumentalities



[1f] wherein said plurality of transis-   In the ’338 Accused Instrumentalities, the plurality of transistors for each pixel include a
tors for each pixel include a driving     driving transistor, one of the source and the drain of which is connected to the pixel electrode,
transistor, one of the source and the     a switch transistor which makes a write current flow between the drain and the source of the
drain of which is connected to the        driving transistor, and a holding transistor which holds a voltage between the gate and source
pixel electrode, a switch transistor      of the driving transistor in a light emission period. For example, in the Samsung Galaxy S8,
which makes a write current flow be-      the plurality of transistors for each pixel includes a driving transistor, the drain of which is
tween the drain and the source of the     connected to the pixel electrode:
driving transistor, and a holding tran-
sistor which holds a voltage between
the gate and source of the driving
transistor in a light emission period.                                                       pixel electrode
                                                                                                contact
                                                                         connected




                                                                                             1

                                                                                     drain
                                                                                                  driving transistor




CONTAINS RESTRICTED –                                               12
ATTORNEYS’ EYES ONLY INFORMATION
                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


                              The plurality of transistors includes a switch transistor which makes a write current flow be-
                              tween the drain and the source of the driving transistor:




                                                            driving transistor




                                                                                 8



                                                                                     switch transistor




CONTAINS RESTRICTED –                                  13
ATTORNEYS’ EYES ONLY INFORMATION
                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


                              The plurality of transistors includes a holding transistor which holds a voltage between the
                              gate and source of the driving transistor in a light emission period:




                                                                driving transistor




                                                                              7
                                                                                  9




                                                                                      holding transistor




                              The pixel circuit is depicted in the following figure:




CONTAINS RESTRICTED –                                   14
ATTORNEYS’ EYES ONLY INFORMATION
                 Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG




                              SDC0254867 at SDC0254882; see also SEC0000579 at SEC0000589.

                              During the “Data Writing” period, a current flows between the drain and source of the driv-
                              ing transistor T1. Rather than flowing through the electroluminescent element (depicted with
                              the diode symbol in this schematic), as during the light emission period, the current during
                              the data writing period is directed along a different path, away from the electroluminescent
                              element. Current flows along the path depicted in a lighter color in the schematic at
                              SEC0000589. Using the data line as a starting point, this path passes through transistor T2
                              (the accused “switch transistor”), T1 (the accused “driving transistor”), T3 (the accused “hold-
                              ing transistor”), the capacitor Cst, and the line ELVDD. During this flow of the write current,
                              the line ELVDD acts as a current sink, using the convention that the direction of current is
                              the direction of motion of positive charge carriers and the opposite of the direction of motion
                              of negative charge carriers. The line labeled “Data line” also acts as a current sink, using the
                              convention that the direction of current is the direction in which electrons flow.

                              See also, for example, SDC0186067, at SDC0186074; SDC0179894 at SDC0179901;
                              SDC0183865 at SDC0183874; SDC0187911 at SDC0187928; SDC0177193 at
                              SDC177211; SDC0181317 at SDC0181333; SDC0180696 at SDC0180713; SDC0179297

CONTAINS RESTRICTED –                                   15
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                 ’338 Accused Instrumentalities

                                    at SDC0179299; SDC0183107 at SDC0183113; SDC0180034 at SDC0180042;
                                    SDC0175340 at SDC0175346; SDC0190264 at SDC0190284; SDC0187113 at
                                    SDC0187132. Defendants’ GDS files produced in this litigation further show said plurality
                                    of transistors for each pixel include a driving transistor, one of the source and the drain of
                                    which is connected to the pixel electrode, a switch transistor which makes a write current
                                    flow between the drain and the source of the driving transistor, and a holding transistor which
                                    holds a voltage between the gate and source of the driving transistor in a light emission pe-
                                    riod. See, for example, SDC_SC_0000128; SDC_SC_0000144; SDC_SC_0000148;
                                    SDC_SC_0000152;          SDC_SC_0000168;          SDC_SC_0000172;          SDC_SC_0000196;
                                    SDC_SC_0000200;          SDC_SC_0000204;          SDC_SC_0000212;          SDC_SC_0000220;
                                    SDC_SC_0000224; SDC_SC_0000232.




CONTAINS RESTRICTED –                                        16
ATTORNEYS’ EYES ONLY INFORMATION
                             Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


            Claim Element                                                  ’338 Accused Instrumentalities

5. A panel according to claim 1,          The ’338 Accused Instrumentalities comprise a plurality of pixels that includes a red pixel, a
wherein said plurality of pixels in-      green pixel, and a blue pixel. For example, the Samsung Galaxy S8 contains red, green, and
clude a red pixel, a green pixel, and a   blue pixels, labelled by boxes with corresponding colors in the image below:
blue pixel.




CONTAINS RESTRICTED –                                              17
ATTORNEYS’ EYES ONLY INFORMATION
                               Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                   ’338 Accused Instrumentalities

6. A panel according to claim 5,            In the ’338 Accused Instrumentalities, plurality of pixels comprises a plurality of sets each
wherein said plurality of pixels com-       including the red pixel, the green pixel, and the blue pixel arrayed in an arbitrary order. For
prises a plurality of sets each including   example, the Samsung Galaxy S8 contains red, green, and blue pixels, labelled by boxes with
the red pixel, the green pixel, and the     corresponding colors in the image below:
blue pixel arrayed in an arbitrary or-
der.




                                            The pixels within the yellow dashed line are an example of one of the plurality of sets of
                                            pixels, and the order of pixels in each set is arbitrary.


CONTAINS RESTRICTED –                                                18
ATTORNEYS’ EYES ONLY INFORMATION
                              Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


             Claim Element                                                  ’338 Accused Instrumentalities

9. A panel according to claim 1,           On information and belief, at least one of the interconnections in each of the ’338 Accused
wherein at least one of the intercon-      Instrumentalities has a resistivity of 2.1 to 9.6 μΩcm.
nections has a resistivity of 2.1 to 9.6
μΩcm.                                      For example, in the interconnections in the Samsung Galaxy S8 Accused Instrumentality are
                                           made of layers of ITO (70 ansgstroms), silver (850 angstroms), and ITO (50 angtroms), one
                                           example, 970 angstroms, sheet resistance is 0.35 ohms per square, which denotes a resistivity
                                           that falls within the 2.1 to 9.6 μΩcm. See, e.g., SDC0187911 at SDC0187914. See also, for
                                           example, SDC0186067, at SDC0186070; SDC0179894 at SDC0179897; SDC0183865 at
                                           SDC0183868; SDC0177193 at SDC177198; SDC0181317 at SDC0181320; SDC0180696
                                           at SDC0180700; SDC0183107 at SDC0183109; SDC0180034 at SDC0180038;
                                           SDC0175340 at SDC0175342; SDC0190264 at SDC0190269; SDC0187113 at
                                           SDC0187130.



10. A panel according to claim 1,          In the ’338 Accused Instrumentalities, said plurality of interconnections are formed from a
wherein said plurality of interconnec-     conductive layer that is different from a layer forming the source and the drain of each of the
tions are formed from a conductive         transistors and a layer forming the gate of the transistors. For example, the Samsung Galaxy
layer that is different from a layer       S8 contains interconnections formed from a conductive layer:
forming the source and the drain of
each of the transistors and a layer
forming the gate of the transistors.




CONTAINS RESTRICTED –                                               19
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                 ’338 Accused Instrumentalities




                                    The source and drain of each of the transistors is formed in a different layer:




CONTAINS RESTRICTED –                                        20
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                 ’338 Accused Instrumentalities




                                                                                       transistor
                                                                       drain




                                                                               2   3    4
                                                                                        source




CONTAINS RESTRICTED –                                        21
ATTORNEYS’ EYES ONLY INFORMATION
                       Solas OLED Ltd. v. Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG


       Claim Element                                                  ’338 Accused Instrumentalities

                                    The gates of the transistors are also formed in a different layer:
                                                                                             Poly level
                                                   Mo2 level


                                                                               transistor




                                                                           gate
                                                                       2   3    4




                                    Defendants’ GDS files produced in this litigation further show said plurality of interconnec-
                                    tions are formed from a conductive layer that is different from a layer forming the source and
                                    the drain of each of the transistors and a layer forming the gate of the transistors. See, for
                                    example, SDC_SC_0000128; SDC_SC_0000130; SDC_SC_0000144; SDC_SC_0000146;
                                    SDC_SC_0000148;         SDC_SC_0000150;          SDC_SC_0000152;           SDC_SC_0000154;
                                    SDC_SC_0000168;         SDC_SC_0000170;          SDC_SC_0000172;           SDC_SC_0000174;
                                    SDC_SC_0000196;         SDC_SC_0000198;          SDC_SC_0000200;           SDC_SC_0000202;
                                    SDC_SC_0000204;         SDC_SC_0000206;          SDC_SC_0000212;           SDC_SC_0000214;
                                    SDC_SC_0000220;         SDC_SC_0000222;          SDC_SC_0000224;           SDC_SC_0000226;
                                    SDC_SC_0000232; SDC_SC_0000234.



CONTAINS RESTRICTED –                                         22
ATTORNEYS’ EYES ONLY INFORMATION
